Citation Nr: 1431223	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increase rating for degenerative disc disease of the lumbar sacral spine, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran had active duty from November 1970 to November 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from November 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last received a VA examination in connection with his low back disability in April 2012.  The Veteran asserts that this disability has become worse since the April 2012 examination, and that he has been on bed rest for more than six weeks in the past twelve months.  See Appellate Brief at 2.  As such, he contends that he should be rated as 60 percent disabling pursuant to the IVDS Rating Formula under Diagnostic Code 5243.  Because the Veteran asserts that his condition has worsened since his most recent VA examination in April 2012, the Board finds that this matter must be remanded for new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the Board has ascertained from a review of the paper and electronic files that pertinent VA medical records may be outstanding and should be obtained.  See 38 U.S.C.A. § 5103A(a)-(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file, physically or electronically, all VA treatment records dated since April 2012, relating to the Veteran's lumbar spine disability.  If no additional records are available, include documentation of the unavailability in the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his lumbar spine disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After obtaining the above records, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar spine disability.  The examiner should review the claims file and address the following:

a.  the range of motion of the lumbar spine, expressed in degrees;

b.  whether there is any additional loss of range of motion during flare-ups or due to incoordination, fatigability, painful motion, or weakened motion, and if so, the estimated additional functional limitation should be expressed in degrees of lost motion;

c.  whether there is any neurological impairment resulting from the service-connected lumbar spine disability, indicating what nerve is affected and the severity of any symptoms;

d.  whether intervertebral disc disease is present and if so, the length of time during the past twelve months that the Veteran has had incapacitating episodes due to his service-connected lumbar spine disability, [incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician];

e.  the existence of any ankylosis of the spine, and state whether it is favorable or unfavorable; and 

f.  the impact, if any, of the Veteran's lumbar spine disability on his activities of daily living, including his ability to obtain and maintain employment. 

A complete rationale must be given for all opinions and conclusions expressed.

4.  Then readjudicate the issue on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



